Citation Nr: 0923758	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-11 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for jungle rot of the 
hands and feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Wichita, Kansas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence does not establish that the 
Veteran has a current bilateral hearing loss disability that 
is related to military service.

2.  The competent evidence does not establish that the 
Veteran has tinnitus that is related to military service.

3.  The competent evidence does not establish that the 
Veteran has jungle rot of the hands and feet that is related 
to military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  Jungle rot of the hands and feet was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A February 2006 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters sent to the Veteran in February and March 2006 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, the February 2006 
letter advised the Veteran what information and evidence was 
needed to substantiate the claims decided herein.  It also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  Finally, the March 2006 letter notified 
the Veteran of the evidence and information necessary to 
establish a disability rating and effective date in the event 
that service connection is awarded.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  Both of these 
letters were sent to the Veteran prior to the September 2006 
rating decision.  Thus, VCAA notice was timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Attempts to obtain the Veteran's service treatment records 
during the pendency of this appeal were unsuccessful.  
Specifically, the National Personnel Records Center (NPRC) 
notified the VA in August 2006 that the Veteran's service 
records were likely destroyed in a July 1973 fire at the 
records facility.  See NPRC Response received August 28, 
2006.  Where a veteran's service records have been destroyed 
or lost, the Board is under a duty to advise the veteran to 
obtain other forms of evidence, such as lay testimony, to 
support his claim.  See Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  

In the present case, an August 2006 letter notified the 
Veteran that attempts to locate his service records were 
unsuccessful.  Similarly, the aforementioned February 2006 
letter explained to the Veteran that his records were likely 
destroyed in the 1973 fire at the NPRC.  This letter also 
informed him that he might submit lay evidence, such as 
"statements from persons who knew you when you were in 
service."  Thus, it appears that the Veteran was provided 
additional notice appropriate to the situation.

In addition to notifying the Veteran of the need to submit 
alternative evidence in support of his claim, VA has a 
heightened obligation to assist a veteran in the development 
of his claim and to provide reasons or bases for any adverse 
decision rendered without fire-related records.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service treatment 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  

The Board that VA has fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of his claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c) (2008).  As noted above, the record demonstrates 
that the Veteran was afforded an opportunity to complete an 
NA Form-13055 (Request for Information Needed to Reconstruct 
Medical Data) with respect to his underlying claims.  He was, 
however, unable to provide any specific information regarding 
in-service treatment for his claimed disabilities.  He also 
has not submitted any lay evidence, other than his own lay 
statements, which might support his claims for service 
connection.  The Veteran indicated treatment at the 
Leavenworth VA Medical Center for his claimed jungle rot; 
these records have been obtained.  In April 2006, the Veteran 
notified the VA that he had "no other information or 
evidence to give VA to substantiate [his] claim."  

The Veteran was not provided with a VA examination with 
respect to any of his claims on appeal.  However, his 
accredited representative contends that examinations are 
warranted for the purpose of obtaining etiological opinions.  
See Appellant's Brief dated May 11, 2009.  For the reasons 
discussed below, the Board finds that the evidence of record 
does not warrant a remand for examination(s). 

The VA has a duty to provide a VA examination when the record 
lacks evidence to decide a veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2008).  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus, but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon, 20 Vet. App. at 83 (2006).

With respect to the present case, there is nothing of record 
other than the Veteran's own lay statements which indicates 
that he has current disabilities of hearing loss, tinnitus, 
or jungle rot of the hands and feet.  And as discussed below, 
the Veteran's lay assertions alone are not competent evidence 
which may establish a current disability.  Similarly, the 
Veteran has not presented any competent lay or medical 
evidence which might indicate that any of his claimed 
disorders have their origin in service.  Hence, the standards 
outlined in the Court's decision in McLendon have not been 
met, and a VA examination is not necessary nor required.  See 
id. 

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The Veteran asserts that service connection is warranted for 
bilateral hearing loss and tinnitus as due to combat-related 
acoustic trauma during service.  He also contends that he has 
jungle rot of the hands and feet that is related to his 
military service.  While the Veteran has not provided any 
specific details regarding his alleged combat and/or noise 
exposure during service, his accredited representative 
nevertheless contends that the principles of 38 U.S.C.A. 
§ 1154(b), which apply to combat status veterans, are for 
application.  See Appellant's Brief dated May 11, 2009.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Additionally, certain chronic disabilities, such 
as hearing loss, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Initially, the Board notes that in order to prevail on the 
issue of service connection there must be competent evidence 
of a current disability at some point during a veteran's 
appeal.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
McClain v. Nicholson, 21 Vet App 319 (2007) (requirement that 
a current disability be present is satisfied "when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim...even though the disability resolves prior to the 
Secretary's adjudication of the claim").

With respect to hearing loss, the law provides that impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  Hensley v. Brown, 5 Vet 
App 155 (1993); 38 C.F.R. § 3.385 (2008).  See also 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (VA's 
interpretation of a hearing disability as expressed in the 
explanatory statement of § 3.385 is reasonable).  

As noted above, the Veteran's service treatment records are 
unavailable for review.  And as for the contemporaneous 
medical evidence of record, it is silent for any diagnosis of 
hearing loss, tinnitus, or jungle rot.  In this regard, the 
Veteran was noted to complain of difficulty hearing in early 
2005; however, this appeared to be related to excess ear wax.  
See VA Nursing Note dated February 15, 2005; VA Pharmacy 
Primary Care Note dated April 7, 2005; VA Pharmacy Primary 
Care Addendum dated April 12, 2005.  Furthermore, 
examinations dated in March 2005 and January 2006 reflect 
"normal" clinical findings pertaining to his skin.  See VA 
Cardiology Note dated March 3, 2005; VA Pharmacy Primary Care 
Note dated January 4, 2006.  Finally, there are no 
contemporaneous complaints of tinnitus; rather, the Veteran 
actually denied any history of hearing loss or ringing in his 
ears.  See VA Nursing Note dated February 15, 2005.  

The Board acknowledges that the Veteran is competent as a lay 
person to provide lay evidence that he experiences ringing in 
his ears, has difficulty hearing, or has observed a skin 
disease on his hands and feet.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (the veteran as a lay person is 
competent to report information of which he has personal 
knowledge, i.e., information that he can gather through his 
senses).  See also Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (a veteran is competent to testify that he experiences 
ringing in his ears).  However, evidence pertaining to a 
diagnosis or etiology of a disease requires medical expertise 
which the Veteran as a lay person does not possess.  See 
Charles, 16 Vet. App. at 374; Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, the Board is prohibited from 
making its own judgments regarding the evidence of record; it 
may only consider independent medical evidence to support its 
findings.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
overruled on other grounds by Hodge v. West, 155 F.3d 1356 
(Fed.Cir.1998).

In the present case, there is nothing of record other than 
the Veteran's own lay statements that he suffers from a 
current hearing loss disability, tinnitus, and jungle rot of 
the hands and feet.  Absent any competent evidence that the 
Veteran has been diagnosed with tinnitus or jungle rot of the 
hands and feet, or has hearing loss which meets the 
definition for a disability as provided in 38 C.F.R. § 3.385, 
the Board finds that a preponderance of the evidence is 
against these claims.  As such, service connection for these 
claimed disabilities must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied

Entitlement to service connection for jungle rot of the hands 
and feet is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


